Attachment to Advisory Action

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.
In response to applicant's argument regarding reference Barzegar, the argument is not persuasive because 1) a porous network of graphitic carbons does not mean the network does not contain other materials. In this case, the network further contains amorphous carbon which was formed by annealing polymer at 800°C. 2) the Raman spectra of Figure S3 demonstrates the presence of the amorphous carbon D band, while the G band relates to graphite. The D band does not present in the Raman spectra of GF. 3) Barzegar does not explicitly disclose the graphene form includes non-uniformly distributed pores, however Barzegar disclosed the polymer can act as spacers to preventing graphene agglomeration or re-stacking, thus resulting in a homogeneously and uniformly distributed porous structure. Additionally, the amorphous carbon obtained from annealing the polymer guaranteed a highly dense porosity and a highly improved conductive surface area (see results and discussion section and introduction section). It is noted that the graphene of Ren is produced by CVD method, which is the starting material of Barzegar. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763